Citation Nr: 0839862	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  04-23 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for pes planus, status post 
operative (also claimed as posterior tibial dysfunction).


REPRESENTATION

Veteran represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Veteran and V.C.


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Coast Guard from 
March 1963 to January 1967.  He also had unverified periods 
of service in the Army Reserve from April 1982 to July 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The Board notes that the claim has in the past been phrased 
as service connection for bilateral pes planus, status post 
operative, secondary to external tibial torsion.  However, 
the Board notes that the veteran originally claimed the 
disability as posterior tibial dysfunction secondary to 
iatrogenic pes planus.  A VA examiner in November 2002 
diagnosed bilateral pes planus secondary to external tibial 
torsion.  The September 2006 VA examiner explained that 
external tibial torsion would actually cause a supinated foot 
and that pes planus is not acquired by external tibial 
torsion.  The veteran is not service connected for any 
disability, and the issue as previously phrased is confusing, 
in that the term "secondary" is actually a legal term of 
art.  Thus, for the sole purpose of simplifying the issue, it 
is being revised to reflect the claim as service connection 
for pes planus, status post operative (also claimed as 
posterior tibial dysfunction.)  

In September 2005, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.  

In November 2005, the Board remanded this case for further 
evidentiary development.  The requested development was 
completed, and the case has now been returned to the Board 
for further appellate action.

For reasons explained below, this appeal is once again 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).

In the current appeal, the veteran has claimed entitlement to 
service connection for posterior tibial dysfunction due to 
pes planus, status post-operative.  In a June 2003 statement, 
he contended that his current foot disability was aggravated 
by "all of the physical activity that I experienced in the 
service."

At his September 2005 Travel Board hearing, the veteran 
clarified that he did not have any problems with his feet 
during his active duty service from March 1963 to January 
1967.  Rather, he testified that he had always had some foot 
pain, but that this began to get worse around 1998 or 1999, 
while he was serving in the Army Reserve.  He testified that 
there was no actual trauma, which is consistent with his 
statements to care providers.  He did testify that he slipped 
on the ice during a reserve drill period at Fort Dix, New 
Jersey, but that it was not reported and he did not go to a 
doctor.  He also testified that he ran approximately six 
miles every day throughout the duration of his Army Reserve 
service (from April 1982 to July 2002) and also participated 
in long-distance hikes (while carrying a heavy pack) during 
that time period.  

Army Reserve service treatment records reflect that the 
veteran's feet were assessed as normal at his April 1982 
entrance examination as well as at several periodic physical 
examinations conducted during his reserve service (dated in 
November 1985, September 1989, and December 1993).  However, 
a December 1998 podiatry clinic entry reflects that the 
veteran presented with complaints of pain and swelling in his 
left ankle of one years duration.  Physical examination 
revealed marked pronation with pes planus involving severe 
forefoot/rearfoot varus; he was deemed fit for continued 
duty, with a profile.  On a February 2000 Physical Profile, 
it is noted that he had subtalar degenerative arthritis 
bilaterally in his feet, with the left worse than the right.  
He was ultimately recommended for a permanent profile for 
subtalar degenerative arthritis of the feet, left worse than 
right.

The medical evidence of record also contains treatment 
records and statements from the veteran's private physician 
(Dr. E.J.A.), dated from October 1999 to September 2005.  In 
October 1999, Dr. E.J.A. diagnosed the veteran with subtalar 
joint arthropathy (secondary to posterior tibial 
dysfunction), left, and posterior tibial tendinitis, right; a 
partial tear of the tibialis posterior tendon, left, was 
ruled out.  A July 2002 private MRI of the veteran's left 
foot was interpreted to reveal findings compatible with 
distal tibialis posterior tendon injury.  In an August 2002 
statement, Dr. E.J.A. opined that the disability revealed by 
the MRI may have arisen during the veteran's time in the 
service wearing standard boots, without proper arch support.  
In June 2004, the veteran underwent surgery at a private 
hospital to correct his left ankle with subtalar joint 
arthroereisis.  In a September 2005 statement, Dr. E.J.A. 
reiterated "with a great degree of medical certainty" that 
the veteran's posterior tibial dysfunction may have arisen 
during his time in the service wearing standard boots, 
without proper arch support, and that the veteran's foot 
condition was caused by repetitive trauma during his military 
service.

To date, the veteran has been afforded three VA examinations 
with regard to his foot disability.  The examiner at the 
November 2002 VA examination opined that the veteran's 
bilateral pes planus was secondary to a developmental 
condition, namely external tibial torsion, with a left 
posterior tibial tendon rupture superimposed on it.  The 
examiner at the September 2006 VA examination stated that the 
veteran's severe flat foot, left, was developmental and 
worsened during reserves; however, she then stated that the 
veteran's bilateral pes planus was acquired and not secondary 
to external tibial torsion, and that "the veteran's active 
duty caused or aggravated the posterior tibial tendon 
rupture."  The examiner at the April 2008 VA examination 
provided a confusing opinion: "[The veteran's] active duty 
for training or inactive duty for training is caused by or a 
result of posterior tibial tendon...the most common cause of 
adult acquired flatfoot."  The April 2008 VA examiner went 
on to state that the veteran's "acquired pes planus is not 
caused by or a result of external tibial torsion" and "the 
rupture of the [veteran's] tendon is as least as likely 
caused by the subtalar joint arthropathy."

Service connection may be established for disability 
resulting from a personal injury suffered or disease 
contracted in the line of duty, or for disability resulting 
from aggravation of a preexisting injury or disease in the 
line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

Generally, a disability will be service-connected if it was 
incurred or aggravated in the line of duty in the active 
military, naval, or air service.  38 U.S.C.A. §§ 101(16), 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303 (2007).  
Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) (2007).  
ACDUTRA is, inter alia, full-time duty in the Armed Forces 
performed by Reserves for training purposes, and includes 
full-time duty performed by members of the National Guard of 
any state.  38 U.S.C.A. § 101(21), (22) (West 2002); 38 
C.F.R. § 3.6(c)(1) (2007).  Active military, naval, or air 
service also includes any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled or died from an injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. 
§ 3.6(a) (2007).  INACDUTRA means, inter alia, duty other 
than full-time duty prescribed for Reserves or the National 
Guard of any state.  38 U.S.C.A. § 101(23) (West 2002); 38 
C.F.R. § 3.6(d) (2007).

In its November 2005 remand, the Board instructed the RO to 
obtain the service records pertaining to the veteran's 
membership in the Army Reserve.  In December 2005, the AMC 
submitted a request to obtain these service records.  In 
February 2006, the AMC received a response stating that no 
Army record had been identified for the veteran.  However, 
the request was to the Coast Guard and showed only the active 
duty dates from the 1960's.  There is no indication that the 
RO/AMC attempted to verify his Army Reserve service using the 
correct dates of April 1982 to April 2002.  Moreover, March 
2002 letters in the file from the U.S. Army Reserve Personnel 
Command indicate that the veteran was placed on the retired 
list on July 2002 and was entitled to retired pay.  At his 
September 2005 Travel Board hearing, the veteran testified 
that he served in the Army Reserve as a master sergeant and 
that his unit was the 78th Division, 9th Battalion, stationed 
for training at Fort Dix, New Jersey.  Furthermore, he 
testified that he performed 27 to 28 days of active duty for 
training per year, in addition to 12 weekend drills per year.  

On remand, a new attempt must be made to obtain the veteran's 
entire service personnel file for his membership in the Army 
Reserve from April 1982 to April 2002, to include 
documentation of the specific dates on which he was placed on 
orders for active duty, active duty for training, and 
inactive duty for training, with the 78th Division, 9th 
Battalion while stationed at Fort Dix, New Jersey.  Pursuant 
to this process, the RO/AMC should contact official sources, 
including the National Personnel Records Center (NPRC), the 
U.S. Army Reserve Personnel Command, and the veteran's 
Reserve Unit.  The RO/AMC should also contact the veteran and 
ask him to provide any reserve personnel records he has, as 
well as specific unit information, dates, and locations, with 
regard to his service in the Army Reserve from April 1982 to 
July 2002.

Also on remand, the veteran should be afforded a new VA 
examination in order to clarify and reconcile the opinions of 
the prior three VA examiners and to fully and fairly evaluate 
the veteran's claim with regard to the nature and etiology of 
his bilateral pes planus.  In this regard, the opinions also 
appear to reflect the assumption that his reserve service is 
equivalent to active duty in terms of length and duration of 
service.  However, the only active duty period the veteran 
had was with the Coast Guard in the 1960's, and the veteran 
testified he had no difficulty with his feet at that time.  
Rather, the evidence indicates that the veteran's foot 
problems arose in 1997 and he was first seen in 1998.  The 
veteran also testified that he actually had only 27 to 28 
days of active duty for training per year, in addition to 12 
weekend drills per year.  Thus, it is only during these 
specific periods that the veteran's pes planus could be held 
to have been aggravated by reserve service, not the other 
days of the year when he was not on training.  Moreover, the 
veteran has testified that he ran 6 miles every day since 
1982 to keep fit.  Thus, a new examination is necessary which 
takes such into account.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should undertake all 
appropriate development in order to 
obtain the veteran's entire service 
personnel file for his membership in 
the Army Reserve from April 1982 to 
April 2002, to include documentation of 
the specific dates on which he was 
placed on orders for active duty, 
active duty for training, and inactive 
duty for training, with the 78th 
Division, 9th Battalion while stationed 
at Fort Dix, New Jersey.  Pursuant to 
this process, the RO/AMC should contact 
official sources, including the 
National Personnel Records Center 
(NPRC), U.S. Army Reserve Personnel 
Command, and the veterans Reserve unit.  
The RO/AMC should also contact the 
veteran and ask him to provide more 
evidence, to include any personnel 
records he has, as well as specific 
unit information, dates, and locations, 
with regard to his service in the Army 
Reserve from April 1982 to July 2002.

2.  The RO/AMC should ask the veteran 
to provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his bilateral 
pes planus since September 2005.  After 
securing any necessary authorizations, 
the RO/AMC should request copies of all 
indicated records which have not been 
previously secured and associate them 
with the claims folder.

3.  After associating with the claims 
folder all available records and if his 
reserve service is verified to include 
showing that the veteran participated 
in active duty training and inactive 
duty training periods, the RO/AMC 
should arrange for a VA examination of 
the veteran by an orthopedic physician 
to determine the nature of his 
bilateral pes planus, and its possible 
relationship to service.  The claims 
file must be provided to and be 
reviewed by the examiner in conjunction 
with the examination.

Following review of the file and 
examination of the veteran, the 
examiner should provide the following 
opinions:
(a)  Is the veteran's bilateral pes 
planus acquired or congenital?
(b)  Is there objective evidence that 
it pes planus began during the 
veteran's active duty service from 
1963 to 1967?
(c)  Did the pes planus have an acute 
onset as a result of a specific injury 
on active duty training or inactive 
duty training during the period from 
April 1982 to July 2002?
(d)  Is it more likely, less likely, 
or at least as likely as not that the 
veteran's pes planus was permanently 
worsened beyond normal progress of the 
disorder by the 27 to 28 days of 
active duty training per year versus 
nonservice activities including 
running 6 miles a day during the 
remaining days of the year during the 
period from April 1982 to July 2002?

4.  After the development requested 
above has been completed to the extent 
possible, the record should again be 
reviewed.  If the benefit sought on 
appeal remains denied, then the veteran 
and his representative should be 
furnished with a supplemental statement 
of the case, and given the opportunity 
to respond thereto.  The case should 
then be returned to the Board for 
further appellate consideration, if in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

